 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe May Department Stores Company d/b/a The M.O'Neil CompanyandRetail Clerks InternationalAssociation,Local No. 698,AFL-CIO. Case 8-CA-6286January 24, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND KENNEDYOn September 15, 1971, Trial Examiner AbrahamH. Mailer issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions and briefand has decided to affirm the Trial Examiner's rulings,findings, and conclusions only to the extent consistentherewith.The Trial Examiner found that employee CharlesPatterson was discharged in violation of Section 8(a)(4)and (1) of the Act for giving an affidavit to the Boardagent. Patterson was hired by Respondent in Novem-ber 1968 and was assigned to Respondent's securitydepartment. On January 16, 1971, Patterson becamephysically unable to handle the work and went on sickleave.A few weeks later, Patterson's supervisor, StanKostewicz, heard that Patterson was doing investiga-tive work for an attorney, but Kostewicz was unable toreach Patterson to verify this rumor. On February 2,'Patterson met with a Board agent and gave the agentan affidavit detailing facts related to a pending unfairlabor practice charge against Respondent. The nextday, on doctor's orders, Patterson left for Florida, buton his return trip to Akron was involved in an automo-bile accident near Berea, Kentucky. During this time,Respondent learned that Patterson allegedly had toldhis wife that he had either sold or disposed of classified,confidential information concerningRespondent'smanagement. In an effort to contact Patterson regard-ing this matter, Kostewicz heard about the accidentand the fact that Patterson was hospitalized in Berea.Kostewicz telephoned the Kentucky State Patrol,spoke with the trooper who had investigated the acci-dent, and was told that Patterson had listed his employ-ment as "an investigator for an attorney." Kostewiczthen called the hospital and left word for Patterson toreturn his call, but Kostewicz did not hear from him.'All dates are 1971 unless otherwise notedOn February 15, Kostewicz met with his superiors toreview this information, and it was decided that Koste-wicz should immediately go toBerea.Upon his arrivalat the hospital, Kostewicz entered Patterson's room,but as he found that someone else was visiting withPatterson, he told Patterson that he would like to talkto him and would return after having a cup of coffee.While he was waiting, Kostewicz had a brief exchangewith George Hennigin, organizing director of the Un-ion, who then went to Patterson's room. Hennigin re-turned a few minutes later and told Kostewicz thatPatterson did not want to speak to him, a matter whichPatterson later confirmed when Kostewicz tried to callPatterson's room.Henniginalso mentioned that Pat-terson had already given an affidavit to the Board. Twodays later, Kostewicz and Randall, Respondent's vicepresident of operations, interviewed Mrs. Patterson toverify that Patterson had told her he had classifiedinformation regardingmanagement.Patterson was dis-charged the next day.The Trial Examiner rejected each of the reasons of-fered by Respondent for Patterson's discharge as beingmore of an after thought than an actual cause. He wasof the view that four of the alleged causes-Patterson'spoor work record, the fact that he was working whileon sick leave, his trip to Florida while on sick leave, andKostewicz's inability to reach Patterson to clarify theserumors-were not the real reasons, since Respondentdid not discharge Patterson when each purported rea-son became apparent. With respect to the other reasonfor the discharge, the fact that Patterson had classifiedinformation concerning management, the Trial Exam-iner concluded that although this was the compellingreason for Kostewicz's flight to Berea, it was then thatRespondent learned of the affidavit, and this was whyPatterson was discharged. We disagree.In our opinion, the General Counsel has not sus-tained his burden of proof in this case. The mere factthat the discharge occurred a short time after Respond-ent was told of the affidavit does not alone afford a basisfor finding a violation. More importantly, the recordclearly establishes that Respondent had ample justifica-tion for the discharge. First, there was Patterson's poorwork record. Then, when Respondent learned that hewas working while on sick leave and had taken a tripto Florida during his sick leave, it was unable to reachhim regarding these matters. Finally, Respondentheard that Patterson had either sold or disposed ofclassified, confidential information regarding manage-ment. It is clear to us that Respondent regarded all ofthis conduct as a matter of serious concern, and be-cause of the possible leak of confidential informationsent Kostewicz to Berea to clarify these problems. Al-though the timing of the discharge, 3 days after Re-spondent learned of the affidavit, is a suspicious cir-cumstance, we note that even after Randall heard about195 NLRB No. 12 THE M.O'NEIL COMPANY23the affidavit,he contacted Patterson's wife specificallyto verify that the statement concerning classified infor-mation was made.As such an effort would have beencompletely unnecessary if Respondent planned to dis-charge Patterson because of his giving of the affidavit,we are convinced that Respondent was not motivatedto terminate Patterson's employment for that reason.We believe that the evidence is overwhelming that Re-spondent was indeed dissatisfied with Patterson as anemployee,and that all of his conduct(aside from theaffidavit),taken together,culminated in his discharge.Under these circumstances,we find that the GeneralCounsel has failed to prove by a preponderance of theevidence that Respondent discharged Patterson for anunlawful reason.Accordingly,we shall dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.of general merchandise and through its operating division,known as the M. O'Neil Company,operates departmentstores in the vicinity of Akron,Ohio, including the downtownAkron store,which is the only location involved herein. Re-spondent,in the course and conduct of its business operationsat its downtown Akron store,annually sells products valuedin excess of $1,000,000, and it annually receives goods valuedin excess of $50,000 directly from points located outside theState of Ohio.Accordingly,I find and conclude that theRespondent is engaged in commerce within the meaning ofthe Act and that it will effectuate the policies of the Act forthe Board to assert jurisdiction here.IITHE LABORORGANIZATION INVOLVEDRetail Clerks International Association,Local No. 698,AFL-CIO, herein called the Union,is,and has been at alltimes material herein,a labor organization within the mean-ing of Section 2(5) of the Act.IIITHE ISSUES1.Whether theRespondent dischargedCharlesPattersonbecause he gave a statementto theBoard,in violation ofSection 8(a)(4) and(1) of the Act.2.WhetherPatterson was a"confidential employee" and,if so,whether heis entitledto the protection of the Act.IV THE ALLEGED UNFAIR LABOR PRACTICESTRIAL EXAMINER'S DECISIONABRAHAM H. MALLER,Trial Examiner:On February 22,1971,Retail Clerks International Association,Local 698,AFL-CIO,filed a charge,and on April 14,1971, an amendedcharge,against The May Department Stores Company doingbusiness as The M. O'Neil Company, herein called the Re-spondent. Upon said charge,the Regional Director for Re-gion 8 of the National Labor Relations Board, herein calledthe Board,on April 19, 1971 issued on behalf of the GeneralCounsel a complaint against the Respondent.Briefly, thecomplaint alleged that the Respondent had dischargedCharles Patterson,an employee,because he had given tes-timony under the Act and/or because he had,or Respondentbelieved he had, joined,assisted, or favored the Union, inviolation of Section 8(a)(3), (4), and (1) of the National LaborRelations Act, as amended (29 U.S.C. Sec.151,et seq.),herein called the Act.In its duly filed answer,the Respondentdenied any violations of the Act.Pursuant to notice,a hearing was held before me at Akron,Ohio,on July 1,1971. All parties were represented at thehearing and were afforded full opportunity to be heard, tointroduce relevant evidence,to present oral argument and tofile briefs with me. Briefs were filed by counsel for the GeneralCounsel and by the Respondent on August 23, 1971. Uponconsideration of the entire record'and the briefs,and uponmy observation of each of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe May Department Stores Company is now,and hasbeen at all times material herein,a corporation organizedunder and existing by virtue of the laws of the State of NewYork,with its principal offices and place of business locatedin St.Louis,Missouri. Respondent is engaged in retail sales'The Respondent has filed a motion to correct the record in certainparticularsNo opposition to the motion has been filed.Upon considerationof the motion,it is hereby ordered that the record be corrected as requested.A. Background and Sequenceof EventsRespondent is engaged in the operation of retail depart-ment stores in the Akron,Ohio,area.As have other retaildepartment stores,Respondent has experienced substantiallosses resulting from the theft of merchandise and funds byemployees as well as nonemployees.In an effort to solve thisproblem,Respondent employs a Security Department andutilizes various visual and audio monitoring aids. Amongthese is the monitoring of telephones to determine whetherany employees were contributing to the shortages and to findout if the employees were handling customers properly.'Charles Patterson was first hired by the Respondent inNovember 1968,as an extra employee working as a salesmanin the cosmetic department.He became a full-time permanentemployee in the Security Department on March 24, 1969. Heworked as a floor detective until April 11, 1969, when he quitwithout notice.The following November,Patterson ap-proached Stan Kostewicz,the Respondent's security direc-tor, concerning the possibility of reemployment.After a fulldiscussion during which Kostewicz advised Patterson that ifgiven another chance,he would have to abide by the Com-pany's rules and regulations,he was rehired as a floor detec-tive on November 14, 1969,and became a permanent em-ployee on April 13, 1970.For the past 3 years, the Union has been attempting toorganize the employees of the Respondent. According to Pat-terson, in addition to checking on inter-store theft, he hadbeen directed to observe union sympathizers in the store andto monitor the telphone wire taps of union personnel and totake down any such conversations.''Respondent monitored six or seven telephones at one time Selectionof the telephones to be monitored was changed from time to time'The foregoing is the testimony of Patterson, but I make no finding withregard to it The question whether the Respondent engaged in surveillanceof its employees' union activities was not an issue in this proceeding, but,Iwas informed,isanissue in a pending proceeding The evidence wasreceived only as events leading to Patterson's giving an affidavit to theBoard 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 17, 1970, Patterson was involved in an au-tomobile accident while working for the Respondent, and washospitalized. He returned to work for 1 day on December 7,and was offagain untilDecember 22, when he returned fora period of 3 weeks.When Patterson returned to work on December 22, he wasassigned by Kostewicz to the Respondent's Gilchrist Roadwarehouse, but was directed to report to the downtown store,ring in,go to the warehouse, complete his assigned work,return to the downtown store and ring out at the conclusionof his workday. Despite these instructions, during the weekfollowing his return to work, Patterson wrote in his owntimecard and did not report to the downtown store. Duringthis week, repeated efforts by Kostewicz to contact Pattersonat the warehouse were of no avail. In January 1971, Pattersonapproached Kostewiczand askedfor an easier job, statingthat he did not feel up to the job previously assigned. He wasthereupon assigned to the job of sitting at the employees'entrance from 10 in the morning until 5:30 at night. OnJanuary 16, Patterson told Kostewicz that he could not han-dle this job and that he felt he should stay home. Kostewiczasked him to keep in touch and to let the Respondent knowwhen he could return to work. This was the last date onwhich Patterson performed any services for the Respondent.In the latter part of January or early February 1971, Koste-wicz heard from various sources that Patterson was doinginvestigatory work for an attorney and was also doing somesort of undercover work involving narcotics in Kent, Ohio.Commencing early in February, Kostewicz tried to get intouch with Patterson, calling his home from 8 to 12 times,leaving word at various places for Patterson to return hiscalls, and questioningPatterson'sbrother who is also em-ployed in the Respondent's Security Department. Kostewiczdid not hear from Patterson.In the meantime, on February 2, 1971, Patterson met witha Board agent at the Union's office and gave the Board agentan affidavitdetailinghis alleged surveillance activities on be-half of the Respondent. At the time, Patterson was on sickleave from his job for the Respondent. The next day, Patter-son left for Florida, according to Patterson, on the advice ofhis physician. He was there 10 days, and on February 13, onhis way back from Florida, was involvedin anautomobileaccident near Berea, Kentucky.During the weekend of February 13 and 14, Respondentlearned of Patterson's automobile accident and that he washospitalizedin Berea.Kostewicz obtained this information ina telephone conversation with the foster parents of Patterson.He thereupon telephoned the hospital, representing himselfto be Patterson's brother-in-law, to inquire about Patterson'scondition. Informed of Kostewicz's call, Patterson calledGeorgeHennigin,organizingdirector of the Union, and toldhim that Kostewicz had been frantically trying to locate himand that he felt that Kostewicz would be showing up at thehospital. He askedHenniginto come to the hospital. Henni-gin replied that he would either come or send someone soon.Hennigin then called the international office of the Union inCincinnati and asked them to send someone to Patterson.This was done.Clarence Randall, Respondent's vice president of opera-tions, also learned of Patterson's accident in a telephone con-versation with his daughter who worked with Patterson'sestranged wife. She told him that Mrs. Patterson had learnedabout the accident from Hennigin who phoned her about itand told her that if officials of the Respondent bothered her,she was to get in touch with him and he would see to it thatshe was taken care of. Randall's daughter also told him that,in an earlierconversation,Mrs. Patterson had related thatPatterson had told her that he was in possession of classifiedsecurity information regarding management people of theRespondent and that he had sold or disposed of it.`On Monday, February 15, 1971, Randall met with officialsof the Respondent and with Kostewicz, and it was decidedthat Kostewicz should go immediately to see Patterson in thehospital at Berea. Kostewicz thereupon flew to Lexington,Kentucky, rented a car and drove to the hospitalin Berea.'He entered Patterson's room, but finding a stranger there,told Patterson that he would like to talk to him and wouldbe back after going down to the lobby for a cup of coffee.Returning to the lobby, Kostewicz waited for the stranger toleave.While he was waiting,Henniginentered.They ex-changed brief greetings, and Hennigin went to a telephone,made a call and went up to Patterson's room. Five or tenminutes later he came down and said to Kostewicz, "Patdoesn't want to talk to you." Hennigin also told Kostewiczthat his tripto Berea was in vain because Patterson hadalready given an affidavit to the National LaborRelationsBoard. Kostewicz replied that this was blackmail. ThereuponKostewicz called Patterson on the telephone and said, "Iunderstand you don't want to talk to me." Patterson replied,"That's about the size of it." Kostewicz thereupon left thehospital.The decision to discharge Patterson was made on February18, 1971, at a conference of Respondent's officials includingRandall and Kostewicz and after both Randall and Koste-wicz had interviewed Mrs. Patterson. Kostewicz telephonedPatterson and told him that he had been terminated effectiveFebruary 12, because apparently he was working for some-body else as indicated on the accident report' and since hewas in Florida on sick leave.' Patterson replied that it was an"illegal discharge."' Kostewicz testified that the reason forfixing February 12, as the termination date was the fact that"we had enough reasons to discharge him prior to the12th-and we simply didn't want to be hung for the hospitalbills."However, the termination date was later changed toFebruary 18.Subsequently, on March 22, 1971, Patterson met by prear-rangement with Kostewicz at the Akron-Canton Airport.According to Kostewicz's credited testimony, Patterson toldhim that if the Respondent would forget about Patterson'sindebtedness to the Respondent and to the credit union, hewould change his testimony or "he would give his testimonyThe foregoing, patently hearsay, was admitted not for the truth of thematters stated, but as information received by the Respondent upon whichitmay have taken certain action. The statements attributed to Henniginwere confirmed by him in his testimony.Kostewicz's trip was not out of solicitude for Patterson's condition.Patterson had been in the hospital in Akron in November after an accidentwhile driving a vehicle on business for the Respondent. Yet Kostewicz didnot visit him on that occasionKostewicz testifiedthat priorto going to the hospital to see Patterson,he had called the Kentucky State Police and learned that Patterson had toldthe police investigating the accident that he was employed as an investigatorfor an attorney Patterson testified that he had told the State Police that hewas employed by the Respondent On cross-examination, he testified thathe did not remember telling the police that he was working as an investigatorfor an attorneyKostewicz admittedly did not give all of Respondent's stated reasons forthe discharge He testified that his conversation with Patterson was inter-rupted by the receipt of a long distance call.Patterson's version of the telephone conversation is entirely differentHe testified that Kostewicz told him he was fired because he would not talkto or see him and because he had collaborated with the Union and hadsigned an affidavit against the Respondent According to Patterson, he re-plied that he thought it was illegal to terminate someone on workmen'scompensation Based upon by observation of Patterson's demeanor whiletestifying, including the fact that he was evasive, I do not credit Patterson'sversion THE M.O'NEIL COMPANY25in a certain way that would make the information that hegave to the Union nothing more than a bunch of toilet pa-per."'B.Concluding Findings1.The reason for Patterson's dischargeThe General Counsel contends that Patterson was dis-charged because he gave a Board agent an affidavit regardingRespondent's surveillance activities. The Respondent con-tends that Patterson was discharged for a number of reasonsall of which are set forth in the testimony of Vice PresidentRandall:There were several things:First of all,the fact that itwas rumored that Mr. Patterson was working at otheremployment while on sick leave; secondly,there weremany phone calls that had not been returned that we hadplaced to him trying to find out where he was;thirdly,he had made a trip to Florida and returned by himselfwhile on sick leave.There was also the fact that Mrs. Patterson had giveninformation that Mr. Patterson was in possession of cer-tain classified,confidential information of the O'NeilCompany,concerning top management of O'Neil Com-pany.In fact,the accident reports show that Mr. Pattersonwas working as an investigator for an attorney and thefact that he would not talk to Mr. Kostewicz when hewent to Berea,Kentucky to talk to Patterson and lastly,and very important, Patterson was a short term em-ployee with a bad work record.I am satisfied that Patterson was discharged because hegave a statement to the Board. Witness the inexorable se-quence of events:Around February 11 or 12, Kostewicz ad-mittedly heard a rumor that Patterson was selling or givingconfidential information to the Union.Vice President Ran-dall received similar information from his daughter shortlyafter Patterson's accident.On the morning of February 15,Kostewicz met with Randall and the decision was made thatKostewicz should go to see Patterson at Berea,Kentucky.Kostewicz immediately flew to see Patterson.Kostewicz metHennigin in the lobby of the hospital,and Hennigin told himthat he probably knew that Patterson had given a statementto the Board.Unable to discuss the matter with Pattersonbecause of the latter's refusal to see him,Kostewicz returnedimmediately to Akron.On February 18, Patterson was dis-charged.On the other hand,all but one of the reasons advanced bythe Respondent do not withstand critical analysis and arestrongly suggestive of afterthoughts.Thus,although Patter-son's work record was poor,the fact remains that he lastworked at least 1 month before he was discharged. Mani-festly,if Respondent were going to discharge him for his poorwork record,itwould have done so long before it learned thathe had given a statement to the Board.Thus,for example, hisfailure to clock in and out occurred in December 1970. Nordoes the stated reason that Patterson was working as aninvestigator for an attorney appear to be a reason for thedischarge. In this respect,it is clear from the record that'Ido not credit Patterson's versionof the incident Accordingto Patter-son, he toldKostewicz that he was fed up with the way the Board and theUnionwere handling the case and was fedup with the way theRespondentwas acting and was tired of the whole thing and wantedto drop it Headmitted discussingwithKostewicz how muchhe owed theRespondent atthat time He did not"recall" telling Kostewiczthat he couldmake thewhole situation not mean anythingby the way hewould answer a coupleof questions.when Kostewicz telephoned the State Highway Patrol, helearned from the trooper who made the investigation of theaccident that Patterson had listed his employment as an in-vestigator for an attorney.At this point,if this were the truereason for Patterson's discharge,Respondent could have, andnormally would have,discharged him by telephoning him atthe hospital.And, again,if this were the reason,would Koste-wicz have taken the trouble to fly out to see Patterson at thehospital?Patently,the trip was occasioned by a more com-pelling reason than this.Equally untenable is the contention that Patterson wasdischarged because he went to Florida while on sick leave.Implicit in this contention is the view that Patterson's allegedillness was a sham and he was not legitimately on sick leaveat the time.The record does not reveal when Respondentlearned that Patterson had been in Florida,but this is of noconsequence. Respondent knew on February 14, when it re-ceived news of Patterson's automobile accident that he wasthen in Berea,Kentucky,a point more than 300 miles fromAkron.This,in itself,could lead the Respondent to believethat Patterson's claim for sick leave was based upon a sham.And, if it so believed, it could have discharged Pattersonimmediately by telephoning him at the hospital, as it eventu-ally did.Was this alleged reason for the discharge a reasonwhich would impel Kostewicz to fly out to see Patterson?Patently,Respondent's conduct belies this as a reason forPatterson's discharge.Another reason assigned for Patterson's discharge is thefact that Kostewicz had made approximately 8 to 12 calls toPatterson's home early in February, and had not been able toreach him;moreover,Patterson had not returned any of thesecalls. If this were the reason for Patterson's discharge, itcould have been effectuated immediately by a letter to Patter-son. Again,would Patterson's failure to call back have occa-sioned a flight by Kostewicz to see him in the hospital?Lastly,we come to the remaining reason stated by Randall,viz., thatMrs. Patterson had stated that Patterson was inpossession of classified,confidential information of the O'NeilCompany,concerning top management of O'Neil Company.As put by Randall,the nature of the information is notdefined,but Randall's statement must be considered in thelight of Kostewicz's testimony that around February 11, hehad heard a rumor that Patterson was selling or giving confi-dential information to the Union.Patently,this was the com-pelling reason for Kostewicz's flight to see Patterson at thehospital.And, in any event,Respondent knew positively onFebruary 15,that Patterson had given a statement to theBoard,when Kostewicz was so informed by Hennigin. Asnoted above,Patterson's discharge ensued immediately there-after.In view of all the foregoing,I find and conclude that Re-spondent discharged Patterson because he had given an affi-davit to a Board agent.Although Section 8(a)(4) of theAct prohibitsdiscnmina-tion against any employee for filing a charge or giving tes-timony underthe Act,the Board has consistently interpretedthat section to apply to the giving of a statement to a Boardagent.See, e.g.,Robert Scrivenerd/b/a A A Electric Co., 177NLRB No. 65;Manila ManufacturingCompany,171 NLRBNo. 151.Respondent does not argue to the contrary,but contendsthat Patterson should be denied protection because his ac-tions have breached the confidence of his Employer and thetrust placed in him.None of the cases cited by the Respond-ent to sustain its contention involved the giving of testimonyin a Board proceeding or the giving of a statement to a Boardagent.In this connection,it should be noted that supervisoryemployees are in a position of at least as much trust and 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDconfidence as Patterson was. Yet supervisors who give state-ments to Board agents have been accorded the protection ofthe Act. InN.L.R.B. v. Electro Motive Mfg. Co.,389 F. 2d61 (C.A. 4), enforcing 158 NLRB 534, a supervisor wasdischarged for giving a Board agent a signed statement whichcontained an admission that certain employees had been un-lawfully threatened by him. Holding that such a dischargewas a violation of Section 8(a)(1) of the Act, the Court saidat 62:Respondent contends that the instant case is distinguish-able, since, while a supervisor may be legally compelledto testify at a formal Board proceeding, here a statementwas voluntarily given to a Board investigator. In termsof the effectiveadministrationof the Act, however, wesee no distinction between the protection of managerialemployees who cooperate willingly with the Board andof those who render assistance under legal compulsion.The effect of the discharge, in either event, is to tend todry up legitimate sources of information to Boardagents, to impair the functioning of the machinery pro-vided for the vindication of the employees' rights and,probably, to restrain employees in the exercise of theirprotected rights.See, also,N.L.R.B. v. Southland Paint Company,394 F. 2d717, 720-721 (C.A. 5), enforcing 156 NLRB 22;N.L.R.B. v.Dal-Tex Optical Co., Inc.,310 F. 2d 58, 62 (C.A. 5), enforcing131 NLRB 715;Oil City Brass Works v. N.L.R.B.,357 F. 2d466, 470-472 (C.A. 5), enforcing 147 NLRB 627;King RadioCorporation, Inc.,166 NLRB 180, 184, enfd. 398 F.2d 14,21-22 (C.A. 10).Accordingly, I find and conclude that Patterson's dis-charge by the Respondent because he gave an affidavit to aBoard agent violated Section 8(a)(4) and(1) of the Act.102.As to whether Patterson was a confidential employeeRespondent contends that Patterson was a confidential em-ployee and, as such, not protected by the Act. Although itrecognizes that there is Board case law to the contrary, theRespondent argues that I should find that confidential em-ployees are outside the statutory definition of "employee" inSection 2(3) of the Act. Respondent relies uponN.L.R.B. v.Wheeling Electric Co.,444 F. 2d 783, in which the FourthCircuit refused to enforce the Board's Decision and Order in182 NLRB No. 33, where the Board held that confidentialemployees were not to be denied the protection of the Act.The argument is misaddressed to me. As a Trial Examiner ofthe Board, it is my "duty to apply established Board prece-dent which the Board or the Supreme Court has not re-versed"(Insurance Agents' International Union,119 NLRB768, 773).It should be noted, however, that it is unnecessary to reachthe issue whether confidential employees are entitled to theprotection of the Act, for I find and conclude that under thefacts of this case Patterson was not a confidential employeeas that term is defined by the Board. The Board has limited"the term `confidential' so as to embrace only those em-ployees who assist and act in a confidential capacity to per-sons who formulate, determine,andeffectuatemanagementpolicies in the field of labor relations"(The B. F GoodrichCompany,115 NLRB 722, 724, emphasis in text).See, also,Pacific Maritime Association,185 NLRB No. 114. While Pat-terson's work entailedan elementof confidentiality in thesense that he reported thefts and violations of store rules and'°It is unnecessary to decide whether Respondent thereby also violatedSection 8(a)(3), as charged in the complaint, as whatever remedy might beprescribed would be no different regardless which section of the Act Re-spondent violatedhad access to files containing such reports, it is clear from therecord that such confidentiality did not relate to the formula-tion and determination of management policies in the field oflabor relations. As the Board said inLadish Co.,178 NLRBNo. 5, "an employee's access to personnel records and thefact that the employee can bring information to the attentionof managementwhich mayultimatelylead to disciplinaryaction by management is not enough to qualify an employeeas confidential." See, also,RCA Communications, Inc.,154NLRB 34, 37.Nor is Kostewicz, to whom Patterson reported, a personwho "formulates" and "determines"managementpolicies inthe field of labor relations. The following statement of theBoard inConsolidated Papers, Inc.,179 NLRB No. 21, isparticularly applicable to Kostewicz's duties:At most, his duties entail the reporting of factual dataand recommendations which may ultimately have animpact upon employment conditions but do not in them-selves constitute labor relations policy.The term "policies in the field of labor relations" meansmore than the formulation of rules and practices to preventthefts by employees and solicitation by outsiders. Thus inWestinghouse Electric Corp., Small Motor Div.,138 NLRB778, the Board held that industrial relations assistants werenot confidential employees. The Board said:Although they must be intimately familiar with the em-ployer's existing labor contracts, they are not in a posi-tion to learn of matters relative to future policies, are notconsulted in that regard, and have no access to informa-tionused by management in collective-bargainingnegotiations.(Id.at 781).It is clear from the foregoing, and I find, that Patterson wasnot a confidential employee.V THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCEThe activities of the Respondent set forth in section IV,above, occurring in connection with the operations of theRespondent set forth in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.VI THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(4) and (1)of theAct, Ishall recommend that it cease and desist there-from and that it take certain affirmative action designed toeffectuate the policies of the Act.Having found that the Respondent discharged Patterson inviolation of Section 8(a)(4) and(1) of the Act, I would nor-mally require the Respondent to remedy the unfair laborpractices by offering him reinstatement.See, e.g.,N.L.R.B. v.Electra MotiveMfg. Co.,supra.However,the events in theinstant case did not end with the discharge of Patterson. Aspreviously noted,on March 22,Patterson met with Koste-wicz and offered to change his testimony or "give his tes-timony in a certain way that would make the information thathe gave to the Union nothing more than a bunch of toiletpaper," if the Respondent would cancel his indebtedness tothe credit union and to the Respondent.A person who iswilling for a consideration to foil the processes of the Boardis not entitled to reinstatement.Moreover, while Pattersonwas not a confidential employee as that term is defined by theBoard, the fact remains that,if reinstated,he would be in aposition to obtain confidential information which might beembarrassing to the Respondent.This would put him in a THE M.O'NEIL COMPANYposition of being able to demand a price for his silence. Theremedial provisions of the Act were not designed for thatpurpose. See, e.g.,Uniform Rental Service,161 NLRB 187,190;Offner Electronics, Inc.,134 NLRB 1064, 1076-77;Thompson Cabinet Company, et al.,11NLRB 1106, 1117.Plainly, also, Patterson has by his conduct of March 22,disqualified himself for backpay after that date. However, theissue as to whether he should be awarded backpay from thedate of his discharge until his conduct rendered him unfit forreinstatement is not easily resolved. The Board has on severaloccasions awarded backpay from the date of the dischargeuntil the occurrence of conduct which disqualified the dis-chargee for reinstatement.Nutone, Incorporated,112 NLRB1153, 1156, 1173;H. N. Thayer Company,115 NLRB 1591,1596;Redwing Carriers, Inc.,132 NLRB 982, 985. On otheroccasions, the Board has denied the dischargee both rein-statement and backpay where the misconduct occurred afterthe discharge.Thompson Cabinet Company, et al.,11 NLRB1106;Renfro Hosiery Mills, Inc.,122 NLRB 929, 930. Ibelieve that the purposes of the Act would be served best byrequiring the Respondent to reimburse Patterson for loss ofpay from the date of his discharge until March 22. The dis-charge of an employee who has given an affidavit to the Boardstrikes at the very root of theBoard's processes.Unless de-terred, such conduct could render nugatory the Board'spower to remedy unfair labor practices. The remedy to beprescribedisnot,therefore, so much a matter of affordingPatterson the protection of the Act as it is to protect the27Board's processes from being foiled by the Respondent. Inthis respect, the issuance of only a cease and desist orderagainst the Respondent may not be completely effective toprevent future violations of this nature. Thus, Member Fan-ninghas pointed out that "employers such as this Respondentmay be deterred a bit more effectively from committing unfairlabor practices by a backpay order from October 4 [the dateof the discharge] to December 6 [the date of the misconduct]"(Dissent inRenfro Hosiery Mills, Inc., supra,at p. 933). Thebackpay thus provided for shall be computed in the custom-ary manner.F.W. Woolworth Company,90 NLRB 289;IsisPlumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By discriminatorily discharging Charles Patterson be-cause he gave an affidavit to a Board agent, the Respondenthas engaged in an unfair labor practice within the meaningof Section 8(a)(4) and (1) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]